      Case 2:19-cv-13145-GGG-DMD Document 26 Filed 01/16/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


BOLLINGER AMELIA REPAIR, LLC and                             * CIVIL ACTION
BOLLINGER ALGIERS, LLC
                                                             * NO. 19-CV-13145
Versus
                                                             * SECTION “T” (3)
BOUCHARD TRANSPORTATION CO., ET AL
                                                             * JUDGE GUIDRY
*        *      *        *     *      *       *       *      * MAG. DOUGLAS

                                            ANSWER

         NOW INTO COURT, through undersigned counsel, comes Bouchard Transportation Co.,

Inc. in personam, B. No. 240 Corp., in personam, B. No. 275 Corp. in personam, B. No. 235 Corp.,

in personam, and Tug Ralph E. Bouchard Corp., in personam, (hereinafter sometimes collectively

referred to as the “Bouchard Interests”), and for Answer to the Complaint of Bollinger Amelia

Repair, LLC and Bollinger Algiers, LLC (hereinafter collectively “Bollinger”), allege and aver

upon information and belief as follows:

                                          FIRST DEFENSE

         Bollinger’s Complaint fails to state a claim against the Bouchard Interests upon which

relief can be granted.

                                      SECOND DEFENSE

         AND NOW, answering the specific allegations of Bollinger’s Complaint, the Bouchard

Interests:

         State that Article 1 does not state allegations of fact for which an answer is required;

however, if an answer is required, the Bouchard Interests do not contest the Court’s jurisdiction;




                                                  1
      Case 2:19-cv-13145-GGG-DMD Document 26 Filed 01/16/20 Page 2 of 5



       Deny Articles 2 and 3 for lack of sufficient information or knowledge to justify a belief of

the truth of the allegations of fact made therein;

       Admit Articles 4-8;

       Deny Article 9, except to admit that Bollinger was retained to repair Barge B. No. 240 on

or about October 2018 and that the Bouchard Interests paid Bollinger certain amounts for that

repair work. Bouchard Interests contest the accuracy and reasonableness of the charges and

invoices, the authority to do certain repairs, the standard of the work performed, and the interest

rate claimed by Bollinger;

       Deny Article 10;

       Deny Article 11, except to admit that Bollinger was retained to repair Barge B. No. 275 on

or about March 2018 and that the Bouchard Interests paid Bollinger certain amounts for that repair

work. Bouchard Interests contest the accuracy and reasonableness of the charges and invoices, the

authority to do certain repairs, the standard of the work performed, and the interest rate claimed

by Bollinger;

       Deny Article 12;

       Deny Article 13, except to admit that Bollinger was retained to repair Barge B. No. 235 on

or about December 2018 and that the Bouchard Interests paid Bollinger certain amounts for that

repair work. Bouchard Interests contest the accuracy and reasonableness of the charges and

invoices, the authority to do certain repairs, the standard of the work performed, and the interest

rate claimed by Bollinger;

       Deny Article 14;

       Deny Article 15, except to admit that Bollinger was retained to repair M/V RALPH E.

BOUCHARD in 2016 and 2018 and that the Bouchard Interests paid Bollinger certain amounts


                                                     2
      Case 2:19-cv-13145-GGG-DMD Document 26 Filed 01/16/20 Page 3 of 5



for that repair work. Bouchard Interests contest the accuracy and reasonableness of the charges

and invoices, the authority to do certain repairs, the standard of the work performed, and the

interest rate claimed by Bollinger;

       Deny Articles 16, 17, and 18; and

       Deny Bollinger’s prayer for relief.

                                       THIRD DEFENSE

       The Bouchard Interests assert the affirmative defense of Lis Pendens with respect to

Bollinger’s claim for payment of invoices allegedly owed for repairs to the Barge B No. 240, as

Bollinger currently has a suit pending in the United States District Court for the Southern District

of Texas, Civil Action No. 2:19-cv-00370, entitled “Bollinger Amelia Repair, LLC v. Bouchard

Transportation Co., Inc., Barge B No. 240 and B No.240 Corp”, seeking to recover for the same

invoices related to the Barge B. No.240, and in that suit has arrested the Barge B. No. 240. The

Bouchard Interests maintain that Bollinger’s duplicative claims related to the Barge B. No. 240

must be dismissed in the instant civil action pending in the Eastern District of Louisiana.

                                      FOURTH DEFENSE

       Bouchard Interests maintain that any recovery by Bollinger, which is denied, should be

reduced and/or set-off by all amounts that it has received for payment of the invoices from

defendants or any other source.

                                       FIFTH DEFENSE

       Bouchard Interests assert that any recovery by Bollinger, which is denied, should be set-

off based on any work that it did not perform, or any work not agreed upon between plaintiffs and

defendants or others, or any substandard work.




                                                 3
      Case 2:19-cv-13145-GGG-DMD Document 26 Filed 01/16/20 Page 4 of 5



                                       SIXTH DEFENSE

        Any debt owed by Bouchard Interests to plaintiffs, which is denied, has been extinguished.

                                     SEVENTH DEFENSE

       The Bouchard Interests contend that Bollinger failed to mitigate its alleged damages, and

Bollinger is placed on the full proof of the fairness and reasonableness of the steps, if any, taken

to minimize its alleged damages.

                                      EIGHTH DEFENSE

       The Bouchard Interests maintain that all conditions precedent of any agreement or contract

between the Bouchard Interests and Bollinger for repairs to any of the tugs or barges that are the

subject of this suit have not been properly performed or fully satisfied by Bollinger including, but

not limited to, that some or all of the work allegedly performed by Bollinger was done without a

valid purchase order or proper authorization from the Bouchard Interests, thereby barring or

reducing any sums allegedly due to Bollinger.

       WHEREFORE, considering the foregoing, Bouchard Transportation Co., Inc. in

personam, B. No. 240 Corp., in personam, B. No. 275 Corp. in personam, B. No. 235 Corp., in

personam, and Tug Ralph E. Bouchard Corp., in personam, pray:

       1.       That the Answer of Bouchard Transportation Co., Inc. in personam, B. No. 240

Corp., in personam, B. No. 275 Corp. in personam, B. No. 235 Corp., in personam, and Tug Ralph

E. Bouchard Corp., in personam to Bollinger’s Complaint be deemed good and sufficient;

       2.       That Bollinger’s Complaint be dismissed, at its cost, and that there be judgment in

favor of Bouchard Transportation Co., Inc. in personam, B. No. 240 Corp., in personam, B. No.

275 Corp. in personam, B. No. 235 Corp., in personam, and Tug Ralph E. Bouchard Corp., in

personam; and


                                                 4
Case 2:19-cv-13145-GGG-DMD Document 26 Filed 01/16/20 Page 5 of 5



 3.   For all such other relief that justice and the nature of the case will allow.

                                     Respectfully Submitted:

                                     MURPHY, ROGERS, SLOSS,
                                      GAMBEL & TOMPKINS

                                     /s/ Robert H. Murphy
                                     Robert H. Murphy (#9850)
                                     rmurphy@mrsnola.com
                                     Timothy D. DePaula (#31699)
                                     tdepaula@mrsnola.com
                                     701 Poydras Street, Suite 400
                                     New Orleans, LA 70139
                                     Telephone: (504) 523-0400
                                     Facsimile : (504) 523-5574
                                     Attorneys for Bouchard Transportation Co., Inc. in
                                     personam, B. No. 240 Corp., in personam, B. No. 275
                                     Corp. in personam, B. No. 235 Corp., in personam,
                                     and Tug Ralph E. Bouchard Corp., in personam
                                     4825-2715-3842, v. 1




                                         5
